Title: From George Washington to John Adams, 22 October 1781
From: Washington, George
To: Adams, John


                  
                     Sir
                     Head Quarters near York in Virginia 22d Octo. 1781
                  
                  As the Transmission of the inclosed paper through the usual Channel of the Department of foreign Affairs would, on the present Occasion, probably be attended with great Delay—and recent Intelligence of Military Transactions must be important to our Ministers in Europe at the present period of Affairs—I have thought it would be agreeable both to Congress & your Excellency, that the Matter should be communicated immediately by a french Frigate dispatched by Admiral de Grasse.
                  Annexed to the Capitulation is a summary Return of the Prisoners and Cannon taken in the two places of York and Gloucester.
                  I have added, upon the Principles abovementioned, a Copy of Genl Greene’s Report of his last Action in South Carolina.  I have the Honor to be Your Excellency’s Most Obedient and Most humble Servt 
                  
                     Go: Washington
                     
                  
               